Citation Nr: 1646702	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a musculoligamentous strain of the right knee prior to May 27, 2011, in excess of 30 percent for the period of May 27, 2011 through March 27, 2014, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for musculoligamentous strain of the left knee.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent granted service connection for musculoligamentous strain of the bilateral knees, assigning a 10 percent evaluation for each knee.  The Veteran timely appealed that decision.  

During the pendency of the appeal, the AOJ awarded a separate 30 percent evaluation for limitation of extension for the right knee in a November 2011 rating decision.  However, in a March 2012 rating decision, the AOJ found clear and unmistakable error (CUE) in the November 2011 raring decision respecting the assignment of a separate 30 percent evaluation and instead found that the Veteran's right knee should be totally evaluated as 30 percent disabling, beginning May 27, 2011.  Finally, the AOJ reduced the Veteran's right knee to 10 percent disabling, effective March 27, 2014, in a June 2014 rating decision.  In light of these decisions, the Board has characterized the right knee issue as above.  

This case was initially before the Board in September 2012, at which time the Board denied increased evaluations for his bilateral knee disabilities.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties jointly agreed to vacate and remand the Board's September 2012 Board decision in a July 2013 Joint Motion for Remand and Court order.  The case was returned to the Board in February 2014, at which time the Board remanded the case for additional development.  The case was returned to the Board in October 2014, at which time the Board denied evaluations in excess of 10 percent for the Veteran's left knee disability, in excess of 10 percent prior to May 27, 2011, in excess of 30 percent for the period from May 27, 2011 to March 27, 2014, and in excess of 10 percent after March 24, 2014 for the Veteran's right knee.  The Board additionally remanded an increased evaluation claim for instability of the left knee at that time.  The Board notes that it ultimately denied an evaluation in excess of 10 percent for instability of the left knee in an August 2015 Board decision.  The left knee instability claim is considered final and will no longer be addressed.  

Following the issuance of the October 2014 Board decision, the Veteran again appealed that decision to the Court.  After extensive briefing from the parties, the Court issued a June 2016 Memorandum Decision which vacated and remanded the increased evaluation claims for the Veteran's bilateral knees.  The case has been returned to the Board at this time in compliance with the June 2016 Memorandum Decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2016 Memorandum Decision, the Court indicated that the Board improperly relied upon the May 2011 and March 2014 VA examinations, as those examiners failed to adequately address the Veteran's complaints of flare-ups and any subsequent functional impairment during flare-ups.  The Court indicated that the Board must specifically address the noted evidence of flare-ups and any functional impairment that may be subsequent thereto.  

Moreover, in a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the March 2014 VA examination and notes that the examiner evaluated both of the Veteran's knee in active range of motion; however, it does not appear that examiner performed any passive range of motion testing or testing during weightbearing and non-weightbearing.  

Consequently, in light of the June 2016 Memorandum Decision's findings as well as the other deficiencies noted, the Board finds that a new VA examination is necessary in this case and a remand is therefore necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra. 

In an October 2016 statement, the Veteran indicated ongoing medical care through VA.  On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Lincoln and Omaha VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The bilateral knees should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should also provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

Then, the examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

Finally, the examiner must also provide estimated functional loss in degrees (as requested above), particularly during flare-up, for the results found in the May 2011 and March 2014 VA examinations.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

